Citation Nr: 0737621	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active service in October 1985 with 
more than 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Regional Office in Honolulu, Hawaii, has 
jurisdiction of this case.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2007 and delivered sworn testimony at a hearing 
at the RO in Honolulu, Hawaii.

The March 2004 rating decision also denied service connection 
for a low back disability.  The veteran has not expressed 
disagreement with that part of the March 2004 RO decision.

The reopened claim of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1996 RO decision denied the veteran's 
application to reopen the claim of entitlement to service 
connection for hypertension.

2.  Evidence received subsequent to the April 1996 RO 
decision, considered in conjunction with the record as a 
whole, is new, not cumulative of the evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim of service connection for 
hypertension, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 RO decision which denied an application to 
reopen a claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  Evidence received since the April 1996 RO decision is new 
and material, and the veteran's claim of service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  While the VCAA applies in the 
instant case, in light of the following decision to reopen 
the veteran's claim, there is no prejudice to the veteran by 
the Board in adjudicating the matter on appeal at this time 
without further discussion of VA's duties to notify and 
assist under the VCAA.

A July 1986 RO decision (in pertinent part) denied service 
connection for hypertension, and an April 1996 RO decision 
denied the veteran's application to reopen the claim of 
entitlement to service connection for hypertension.  The 
April 1996 RO decision is final, and a claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  In September 2003 the 
veteran requested that the claim be reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The July 1986 rating decision denied service connection for 
hypertension on the basis that hypertension was not shown, 
including on an April 1986 VA examination.  The April 1996 RO 
decision denied a request to reopen the claim as the newly 
submitted evidence did not show that the veteran was 
diagnosed with hypertension during service or within one year 
thereafter, and that there was no medical opinion linking the 
veteran's hypertension to service.

The evidence added to the claims file subsequent to April 
1996 includes a June 2006 statement from the veteran's 
private physician (E.A.A., M.D.) noting that the veteran 
started to have elevated blood pressure while he was still on 
active duty.  In this regard, the Board notes that an October 
1980 service medical record noted a blood pressure reading of 
120/98, and a November 1980 service medical record reflected 
blood pressure readings of 144/94 and 134/98, and 
specifically noted that the veteran was to be checked for 
hypertension.  An August 1983 Medical Board examination 
reflected a blood pressure reading of 144/88.

The Board views the private physician's June 2006 statement 
as one that at least suggests that the veteran's hypertension 
is associated with the elevated blood pressure readings 
during his military service.  While service medical records 
showing elevated blood pressure readings were of record at 
the time of the previous July 1986 and April 1996 denials, no 
health professional had suggested a link between, or drawn 
attention to, inservice blood pressure readings and the 
veteran's current hypertension.  As such, a link between the 
veteran's inservice blood pressure readings and current 
hypertension disability is new.  The Board also finds that it 
pertains to an unestablished fact necessary to substantiate 
the claim, and that it raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence, 
when considered in conjunction with the record as a whole, is 
both new and material, and requires that the claim be 
reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for hypertension is granted.


REMAND

The Board has determined that the veteran has submitted new 
and material evidence sufficient to reopen the claim of 
service connection for hypertension.  Whether the veteran's 
hypertension is related to his military service is a medical 
question and requires medical expertise.  Under the 
circumstances of this case, the reopening of this claim 
triggers VA's duty to assist him by arranging for medical 
examination/opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has hypertension, 
and, if so, its likely etiology.  The 
examiner should be provided the veteran's 
claims file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension was present during service 
or within one year thereafter, or is 
otherwise related to his military 
service, to include elevated blood 
pressure readings reported therein.  The 
examiner must explain the rationale for 
all opinions given.

2.  The reopened claim of service 
connection for hypertension should be 
adjudicated with consideration of any and 
all additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


